Case 1:20-cv-00109-TFM-N Document 25 Filed 12/02/20 Page 1 of 3                         PageID #: 156




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JOSHUA MUHAMMAD, #19007257                        )
                                                   )
         Plaintiff,                                )
                                                   )
 vs.                                               )    CIV. ACT. 1:20-cv-109-TFM-N
                                                   )
 STATE OF ALABAMA, et al.,                         )
                                                   )
         Defendants.                               )

                           MEMORANDUM OPINION AND ORDER

        On May 21, 2020, the Magistrate Judge entered a report and recommendation which

recommends Plaintiff’s complaint be dismissed with prejudice pursuant to 28 U.S.C §

1915(e)(2)(B).    See Doc. 10.      Plaintiff objected and filed several different documents and

pleadings. See Docs. 12-21. The Court has reviewed the report and recommendation, objections,

and conducted a de novo review of the case file. For the reasons discussed below, the objections

are OVERRULED and the Report and Recommendation is ADOPTED. Further, Plaintiff’s

Request for Leave to Amend Complaint (Doc. 16) is DENIED as futile.

        28 U.S.C. § 1915(e)(2)(B) provides, in pertinent part: “[T]he court shall dismiss the case

at any time if the court determines that . . . the action or appeal – (i) is frivolous or malicious, (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” Thus, when granting permission to proceed in forma

pauperis, the Court is required to perform a review and shall dismiss a case if it meets any of these

statutory reasons.

        Plaintiff’s objections are confusing to say the least. He objects to “Joshua Muhammad

#19007257” being named as the plaintiff “on the basis that a strawperson is without any control



                                              Page 1 of 3
Case 1:20-cv-00109-TFM-N Document 25 Filed 12/02/20 Page 2 of 3                         PageID #: 157




and therefore cannot have rights in the collateral findings.” Doc. 12 at 1-3. In the Report and

Recommendation, the Court held that he identified as a non-inmate as well as a detainee. In

response, Plaintiff objects to being found a pretrial detainee who is incarcerated and asserts that

he is the “living principal” and authorized representative of Joshua Muhammad “(the body).” In

supplemental filings he states “Joshua EIN #131640299 the ‘Living Breathing’ legally authorized

representative of Joshua Muhammad, #19007257” is a “creditor/debtor” and “private

stockholder.” See Doc. 19. Further, while he objects in several ways that Defendants are not

“persons” that can be sued, he fails to overcome the well-reasoned analysis of the Report and

Recommendation. Finally, he objects to the obligation to pay the filing fee by claiming a levy

exemption. Having reviewed the various objections, the Court finds they are without merit and

therefore overruled.

        Additionally, Plaintiff filed a request to amend his complaint in order to clearly identify

the Petitioner’s name and clearly identify the Defendants. See Doc. 16. He states he intends to

include additional defendants while still asserting the allegations and claims set forth in the original

filing. He also maintains that there was a mistake concerning the Plaintiff’s and State of Alabama’s

proper identity. Typically, a pro se plaintiff should be given an opportunity to amend his complaint

if a more carefully drafted complaint might state a claim. See Duff v. Steub, 378 F. App’x 868,

872 (11th Cir. 2015). Johnson v. Boyd, 568 F. App’x 719, 724 (11th Cir. 2014). However, the

Court “need not allow amendment if the amended complaint would still be subject to dismissal.”

Jenkins v. Walker, 620 F. App’x 709, 711 (11th Cir. 2015) (citing Cockrell v. Sparks, 510 F.3d

1307, 1310 (11th Cir. 2007)); see also Coventry First, LLC v. McCarty, 605 F.3d 865, 870 (11th

Cir. 2010) (quoting Cockrell, 510 F.3d at 1310) (“A proposed amendment may be denied for

futility ‘when the complaint as amended would still be properly dismissed.’”).



                                             Page 2 of 3
Case 1:20-cv-00109-TFM-N Document 25 Filed 12/02/20 Page 3 of 3                   PageID #: 158




       A review of the proposed amended complaint (Doc. 18) establishes that Plaintiff still fails

to overcome the analysis articulated in the Report and Recommendation. Therefore, the Court

finds that the amendment would be futile and the request to amend is DENIED.

       Consequently, the Court adopts the Report and Recommendation (Doc. 10) and this case

is DISMISSED with prejudice prior to service of process pursuant to 28 U.S.C. § 1915(e)(2)(B).

       DONE and ORDERED this 2nd day of December, 2020.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
